 78DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Steelworkers of America and its Local #7807andITT Abrasive Products Company,Division ofInternational Telephone&TelegraphCo. Case 8-CB-2784May 24, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn January 8, 1976, Administrative Law JudgeJohn F Corbley issued the attached Decision in thisproceeding Thereafter, Respondents filed exceptionsand a supporting brief, to which the Charging Partyfiled an answering briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the Administrative LawJudge's rulings, findings, and conclusions and toadopt his recommended OrderORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondents, United Steelworkers ofAmerica and its Local #7807, their officers, agents,and representatives, shall take the action set forth inthe said recommended OrderDECISIONSTATEMENT OF THE CASEJOHN F CORBLEY, Administrative Law Judge A hearingwas held in this case on October 30 and 31, 1975, at Tiffin,Ohio, pursuant to a charge filed by ITT Abrasive ProductsCompany, Division of International Telephone & Tele-graph Co , hereinafter sometimes referred to as the Em-ployer or Charging Party, on August 11, 1975, which wasserved on Respondents on or about August 14, 1975, andon a complaint and notice of hearing issued by the ActingRegional Director for Region 8 of the National Labor Re-lations Board on August 29, 1975, which was also dulyserved on Respondents The complaint alleges that Re-spondents have refused to bargain in good faith with theEmployer in violation of Section 8(b)(3) of the Act by re-fusing since about August 5, 1975, to recommend and/orsubmit a collective-bargaining agreement for ratification toitsmembership unless the Employer provided Respondentswith certain information concerning the identities of cer-tain individuals to be disciplined for alleged strike miscon-duct and the extent of the discipline and/or Respondentsrejected this agreement pending receipt of this informationThe complaint further alleges that Respondents violatedSection 8(b)(3) of the Act since the same date by condition-ing the instant submission or recommendation for ratifica-tion upon the Employer's abandonment of its decision todiscipline the instant employees and, since August 8, 1975,by deferring a ratification vote until the Employer's aban-donment of its decision to discipline the instant employeesFinally, the complaint alleges that Respondents violatedSection 8(b)(3) of the Act by prolonging the strike andpicketing in order to enforce the demands referred to intheir other conduct complained of,supra,and to exert pres-sure on the Employer to accede to these demands In theiranswer to the complaint, which was also duly filed, Re-spondents denied the commission of any unfair labor prac-ticesFor reasons which appear hereinafter, I find and con-clude that Respondents violated Section 8(b)(3) of the Actessentially as alleged in the complaintAt the hearing all parties were represented by counselThey were given full opportunity to examine and cross-examine witnesses, to introduce evidence, and to file briefsAll parties waived oral argument at the conclusion of thehearing Briefs have subsequently been received from allparties and have been consideredUpon the entire record in this case including the briefsand from my observation of the witnesses, I make the fol-lowingFINDINGS OF FACT1THE BUSINESS OF THE CHARGING PARTYThe Employer is a division of International Telephone &Telegraph Co a Delaware corporation The Employer op-erates its only plant in Tiffin, Ohio, where it is engaged inthe manufacture of abrasives Annually, in the course andconduct of its business it ships products valued in excess of$50,000 from its Tiffin, Ohio, plant to plants directly out-side the State of OhioThe complaint alleges, the answer admits, and I find thatthe Employer is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act11RESPONDENTS THE LABOR ORGANIZATIONS INVOLVEDThere are two Respondents herein-the United Steel-workers of America and its Local #7807 The complaintalleges, the answer admits, and I find, that the Respon-dents have been, and are now, labor organizations withinthe meaning of Section 2(5) of the Act224 NLRB No 27 UNITED STEELWORKERS OF AMERICA, LOCAL #780779IIITHEALLEGED UNFAIR LABOR PRACTICESA BackgroundThe events in issue here occurred in 1975 near the con-clusion of bargaining negotiations between the Respon-dents and the Employer for a new collective-bargainingagreement covering the Employer's employees working atits facilities in Tiffin, OhioThe following employees of such facilities constitute aunit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the ActAll production and maintenance employees in theplant of the Employer at Tiffin, Ohio, but excludingoffice and plant clerical employees, inspectors andtimekeepers, guards, technical employees, professionalemployees and supervisors, as defined in the NationalLabor Relations Act of 1947 as amendedSince about June 4, 1972, as well as for many years priorthereto, and at all times material herein, the Respondentshave been the joint representatives for the purposes of col-lective bargaining of the employees in the unit describedabove and by virtue of Section 9(a) of the Act, have been,and are now, the exclusive representatives of all employeesin said unit for the purposes of collective bargaining withrespect to rates of pay, wages, hours, and other terms andconditions of employmentHarold Price and George Ferguson are, and were at alltimes pertinent hereto, the president and vice president,respectively, of Respondent Local, as well as being mem-bers of Respondents' bargaining committee and represen-tatives of Respondent Local in bargaining negotiations atvarious times in August and September 1975 Walter Sledzhas been the subdistrict director of Respondent Interna-tional since June 1, 1975 Robert Kemp is, and has been, astaff representative ofRespondent InternationalBothSledz and Kemp represented Respondent International atbargaining sessions with the Employer in August and Sep-tember 1975 I accordingly conclude that, at all pertinenttimes herein, and particularly in August and September1975, Price and Ferguson were agents of Respondent Lo-cal, acting in its behalf, and Sledz and Kemp were agentsof Respondent International, acting in its behalf, all withinthemeaning of Section 2(13) of the Act Since Respon-dents represent the employees in the unit jointly and sinceboth supplied representatives to the bargaining committeewhich conducted negotiations in the unit in 1975, the con-duct of the agent of any one Respondent in these negotia-tions and related matters is chargeable to both Respon-dents 1The Employer and Respondents were parties to a collec-tive-bargaining agreement which by its terms was in effectfrom June 7, 1972, until June 3, 1975, and contained provi-sions regarding rates of pay, wages, hours of employment,and other terms and conditions of employment of the em-ployees in the above-described unitPursuant to the request of the Respondents, the Employ-er and the Respondents commenced collective-bargainingnegotiations about April 18, 1975, in anticipation of theexpirationof their then existing collective-bargainingagreement which remained in effect until June 3, 1975 2From about April 18 until about September 4, the Em-ployer and the Respondents participated in numerous col-lective-bargaining sessions at which they negotiated con-cerning rates of pay, wages, hours of employment, andother terms and conditions of employment of the employ-ees in the instant collective-bargaining unitSince June 3, and continuously thereafter until at bastSeptember 8, when they ratified a collective-bargainingagreement between Respondents and the Employer, theemployees in this unit have concertedly engaged in a strikeagainst the Employer in furtherance of their bargainingobjectives 3This strike was attended with certain acts of misconducton the picket line and elsewhere These acts began in Juneand continued throughout the strike The first serious inci-dent occurred on or about July 7 The next day John Wells,the Employer's director of industrial relations, telephonedHarold Price, the president of Respondent Local and Rob-ertKemp, a staff representative of Respondent Interna-tional, and advised them of this incident and informedthem that the Employer would not tolerate any further in-cidents of violence 4The most serious act of violence occurred on July 15when a truck or trucks were damaged An injunction (ap-parently from a state court) resulted At the bargainingsession between the Employer and Respondents about July18 or 19 the Employer representatives pointed out thesematters to the Respondents' representatives and advisedthem that any employees involved would be subject to dis-ciplineNo employees were named, however, nor were anyspecific disciplinary determinations discussed 5At another bargaining session which took place on July29, the Employer representatives advised the representa-tives of Respondents that certain other incidents had oc-curred which involved the breaking of windows and ac-cused the Respondents of a breach of good faith Sledzdisclaimed any knowledge of these incidents and statedthat Respondents did not condone them 6On August 5, 1975, the Respondents and the Employermet for a bargaining session which resulted in a tentativeagreementRepresenting the Employer at this meetingwere Wells, Fenton Kelly (the Employer's director of man-agement), and James Maloney from the ITT staff in NewYork City The representatives of Respondent Internation-ZUnless otherwise noted all dates appearing hereafter occurred in 19753The foregoing findings are based on the admissions in Respondentsanswer to the complaint as supplemented by undisputed facts of recordexcept the findings as to the agency status of Price Ferguson Sledz andKemp The latter findings variously are based on the uncontradicted testsmony of witnesses for both sides4 These findings are based on the essentially corroborative testimony ofWells and Fenton Kelly the Employers director of management I find noprior inconsistent statement in this regard in the affidavit of either of thesetwo witnesses5These findings are based on the essentially corroborative testimony ofWells and Walter Sledz the subdistrict director of the Respondent Interna-tionali Indeed Respondents concede in their brief that representatives of both6 These findings are based on the undisputed testimony of Sledz in thisRespondents took identical positions on all issuesregard 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDalwere Bob Kemp and Walter Sledz Harold Price, theLocal's president, George Ferguson, the Local's vice presi-dent, and Charles Stark, Pat Gillen, and Dean Nye repre-sented the Local Also present was Harold Webber, a Fed-eral mediatorInasmuch as Webber had missed a meeting, Sledz beganthe meeting around 1 15 or 1 30 p in by summarizing theprogress of negotiations to date All matters had generallybeen agreed to except for a cost-of-living increase, the dateof termination for the new contract, the matter of insur-ance premiums, and the question, introduced by Sledz, ofamnesty for any employees allegedly involved in strikemisconduct Agreement was eventually reached by aboutmidafternoon on all matters except for the requested am-nesty 7Sledz,when he introduced the subject, had suggestedthat there be no recriminations and he had pointed out thatthis result would restore a favorable atmosphere for thebargaining relationship in the future The Employer how-ever rejected this proposal Sledz stated that he would takethe tentative contract to a ratification meeting of bargain-ing unit employees but that he would not recommend itbecause of the Employer's refusal to grant amnesty 87For example, as Sledz admitted, the Employer agreed to pay the insur-ance premiums for August if the contract was ratified in AugustThe findings in the paragraph are based on the credible testimony ofWells in this regard as generally corroborated by Sledz8Wells and Kelly credibly so testified Sledz for his part did not preciselydeny that he made this statement He instead denied that he made theEmployer's abandonment of recriminations a `condition of submitting thematter for ratification and he further denied that he ever took the `position'that, unless the Employer agreed to no recrimination, then the Union wouldnot recommend the package for ratification He likewise denied that he orany other union official or member of Respondents' bargaining committeetook the "position' that they would not recommend the acceptance of thetentative agreement because the Employer reserved the right to take disci-plinary action against some employees Each of the denials falls short ofdenying that hesaidhe would not recommend the proposal because theEmployer would not agree to take no reprisalsIn making these findings on the basis of the credible testimony of Wellsand Kelly, and in reading the denials of Sledz literally, and in limiting theintrepretation of the denials to what they expressly contain, I am persuadedthat the logic of events supports the testimony credited I have particularlynoted in this regard the fact that it was Sledz who raised the amnesty matterat the meeting of August 5, insistently tried to make the Employer changeitsposition on the matter and then, as will appear, he (along with othermembers of Respondents' bargaining committee) did in fact recommend tothemembership on August 8 that a vote on the tentative agreement bepostponed and the contract be rejected until the Employer ceased itsclaimed "unfair labor practices' in regard to discipline of employees allegedly engaged in strike misconduct Sledz also admitted that he asked theEmployer representatives at this meeting the questioninter aliaif the em-ployees were supposed to ratify the contract and then run the risk of beingfiredAnd he testified that he considered any such arrangement to be unacceptablePrice, who also testified in respect to the meeting of August 5 admittedthat the union representatives told the Employer representatives that theformer would not recommend the contract proposal to the unit employeesHe also admitted that Sledz stated to the Employer representatives that hedid not feel the employees should be voting on a package without knowingwhether they would be disciplined I attach no weight to Price s testimonyas to the untruth of the allegations of the complaint that the recommenda-tion of the tentative agreement to the membership for ratification was con-ditioned upon a change in the Employer s decision to discipline or dischargeemployees Such a denial really adds little if anything to the Respondentsdenials in their answer to the complaint For this is one of the ultimateissues which we came to try and involves legal as well as factual ramificationsRather, what we are concerned with at this puncture is what was saidSledz then strenuously sought to obtain the names of theemployees to be disciplined, the reasons for the discipline,and the degree of discipline intended, the balance of themeeting was primarily devoted to this effort The Employerrepresentatives declined to provide names saying that theywere not then in a position to determine which employeeswould be charged The Employer representatives did, how-ever, agree to submit all disciplinary actions to the contrac-tual grievance and arbitration machinery-indeed to ex-pedite such matters by beginning the action at the thirdstep of the grievance procedure 9Sledz, however, continued to insist on being providedwith the names of employees to be disciplined In the faceof the adamance of the Employer representatives in thisregard, Sledz told them that his recommendation of thecontract for ratification by the employees depended uponthe Employer's capitulation on the matter of recrimina-tions or discipline or at least giving Respondents the namesof the employees involved 10Sledz with the aid of his attorney, Lackey, persisted inthese efforts to obtain the desired information about em-ployees to be disciplined into the late evening but with noavailMaloney only told Lackey that about 11 unnamedemployees were expected to be disciplined and that theydid not include Price, the president of the RespondentLocal l lOn August 6, the Employer sent a letter to all employeesadvising them of the bargaining session of August 5 andinforming them,inter aha,that "The [Union] committeeindicated that they would not recommend the acceptanceof the [Employer's] proposal because of the Company's re-serving the right to take disciplinary action against thosefew individuals who may have been involved in seriousacts of misconduct and/or destruction of property "Unit employees were notified by means of announce-ments on the local radio and in the local newspaper that aunion meeting would be held on August 8 The meetingtook place, as scheduled, on that date and was attended bysome 148 employees out of 250 in the bargaining unitKemp, the staff representative of Respondent Interna-tional, began the meeting by reciting to those present theagreements reached between Respondents and the Em-ployer Sledz then explained that "there wasone issue re-or done at the meeting of August 5 And Price did not precisely deny thatSledz made the statement which I have found that Sledz made, based onthe credited testimony of Wells and KellyNor am I persuaded that Kelly's testimony on cross-examination altersmy conclusions here This testimony adverted to in Respondents' brief wasthat Respondents did not `by word or substance indicate that ' they wouldnot take the offer back to the membershipunlessthe Employer stoppedinsisting on [its] right to disciplineKelly was a cautious and literalwitnessas the record shows Hence I read this and his other testimony literally Hewas not asked on cross to deny his testimony on direct that Sledz stated hewould not recommend the contract `because Respondentscouldn t tolerateno recrimination with respect to the disciplinary action ' Consequently Iconclude that this last testimony which corroborates the credited testimonyofWells was not contradicted by Kelly in his above-mentioned testimonyon cross9 These findings are based on the credible testimony of Wells in thisregard as corroborated or not denied by Sledz or Price0 These findings are based on the notes of Wells, as corroborated, in partby the admissions of Sledz11These findings are based on the undisputed testimony of Sledz andPrice in this regard as partly corroborated by Wells UNITED STEELWORKERS OF AMERICA, LOCAL #780781marning " That issue dealt with the matter of theEmployer's decision to discipline strikers for alleged strikemisconductRespondents'bargaining committee thendrafted a motion to defer voting on the contract proposalsuntil the matter was cleared up Specifically,themotionrecommended by the bargaining committee was as followsIt is the recommendation of your committee thatthe ratification vote in the Economic and languagePackage that has been agreed on, be deferred,but thatthe contract should be rejected while the companyceases its unfair labor practices regarding dischargeand disaphniers[sic] of workersRespondents'counsel,Lackey,then took the floor andexplained the legal aspects of the statement in the motionthat the Employer's conduct was an unfair labor practiceA vote was taken on the motion and all, who voted, casttheir ballots in favor of the above-quoted resolutionAt the conclusion of the meeting Sledz directed Lackeyto file an unfair labor practice charge against the Employ-erThis was done shortly thereafter and was docketed inRegion 8 of the National Labor Relations Board on Au-gust 11 as Case 8-CA-9372 12After the meeting Price gave a written and oral state-ment to the Tiffin Advertisor Tribune, a local mewspaperIn this statement(prepared by Price,Sledz,Kemp, andLackey)Price stated that the Employer'sproposal hadbeen rejected at the union meeting because"in a letter toemployees dated August 6, 1975, the Company insistedthat it was going to take disciplinary action against certainunnamed workers for unknown reasons "13Also on August 8, subsequent to the conclusion of theratificationmeeting,Kemp telephoned Wells to let himknow that the Employer's proposal had been rejected atthemeetingWhen Wells asked Kemp if there had beenany specific objections to the proposal,Kemp told Wellsthat the employees had voted to set the proposal aside andvoted instead to back the Union with regard to the issueson disciplinary actions and amnesty for picket line viola-tors 1412These findings as to what transpired at the union meeting of August 8are based on the admissions of Sledz and Price and the minutes of themeetings13 In his full testimony Price so admittedWhile he testified this item inthe newspaper article could be misconstrued he did not testify that what hetold the newspaper in his statement differed in any material respect fromwhat was reported (and quoted above) More will be said however in re-spect to this vote in my `Concluding Findings14The findings are based on the credible testimony of Wells in this re-gard I see no essential conflict in the version of Kemp who explained thebasis of the rejection as having to do with 'me (Kemp the RespondentInternational official) not knowingwho or how many people would besubject to disciplinary action with this hanging over their heads there wasno way of knowing when they were going back to workThe inclusion ofthe ' me' in Kemp's version suggests in agreement with Wells version thatthe employee vote was in support of Kemp hence in support of the Respon-dentsKemp's additional comment in his version that he also told Wells thatwe view" the Employers refusal to provide the names as an unfair laborpractice further suggests the accuracy of Wells version in all the circum-stancesFor the vote at the meeting of August 8 was taken after Lackeyexplained to the unit employees that it was Respondents' legal position thatthe Employers action in not providing names was an unfair labor practiceSince the vote obviously supported this position the vote necessarily supported Respondents in taking that position That Kemp should mentionKelly, Employer's director of management, also receiveda telephone call on August 8 in respect to the vote at theunionmeetingThe caller was Ferguson, RespondentLocal's vice president and a member of the Respondents'bargaining committee After asking Kelly how Kelly liked"eating crow," Ferguson went on to tell Kelly that the em-ployees had set the Employer's contract offer aside andvoted, instead, to support the Union 15On September 4 the Employer's and Respondents' repre-sentatives again metWells,Maloney, and Kelly were pre-sent for the Employer-for Respondents the representa-tiveswere Sledz, Kemp, Ferguson, Gillin, Nye, and StarkAt this meeting the Employer's representatives providedRespondents with the names of the employees to be disci-plined and generally the reasons why There was also adiscussion of insurance premiums for unit employees TheRespondents agreed to pay the premiums for August andthe Employer for SeptemberOn September 8 a meeting of the employees in the bar-gaining unit was held Sledz gave the employees the infor-mation, provided him by the Employer on September 5 inrespect to the employees to be disciplined There followedsome discussion of the contract package wherein Sledz an-swered questions from the floor The package was eventu-ally put to a vote and a majority of the employees agreed toratify itWithin a few days after September 9, withdrawal of thecharge in Case 8-CA-9372 was approved by the RegionalDirectorThe strike and picketing apparently ceased when thecontract was ratified on September 8B Concluding FindingsAs I have found, the Employer and Respondentsreached agreement as of August 5, 1975, on all items ex-cept the matter of amnesty for employees allegedly in-volved in strike misconduct which, of course, includes suchrelated elements as their identities, the discipline proposed,and the reason for the disciplineWhile, as I have furtherfound, some disagreement arose at the bargaining sessionof September 4, as to the Employer's claimed obligation topay the insurance for August, this does not alter my con-clusion that a final agreement-except for the amnesty is-sues-had been struck on August 5 For, as Sledz admittedand Wells' notes show, the Employer only agreed to paythe August premiums if the contract was ratified in Au-gust-which, of course, it was not And, as Wells' notesfurther show, and I find, the Employer agreed that if therewas no ratification at Respondents' meeting of August 8,then the Employer would pay premiums as they becamedue after the date of ratification There is no indicationthat the Respondents rejected this condition at the meetingof August 5 In sum, therefore, I conclude that the totaland final agreement on this item was that the Employerwould pay premiums as they came due after the ratifica-Respondents view in the context of telling Wells what the employees votedon clearly indicates Kemp's intention to convey to Wells Kemp's opinionthat the employees voted to support Respondents15These findings are based on the credible and undisputed testimony ofKelly in this regard Ferguson did not testify 82DECISIONSOF NATIONALLABOR RELATIONS BOARDtion whenever ratification took place Since all other itemswere clearly agreed to on August 5, and since I have foundthere was also a final agreement on this item, this meansthat, as of August 5, there was final agreementin totoon anew contract except on the amnesty problem and issuesdirectly related theretoBut the matter of amnesty for employees engaged instrike misconduct with its related issues such as the identityof the alleged miscreants, the discipline proposed, the rea-sons for the discipline, and even the dates when all suchinformation would be provided to Respondents is not amandatory subject of bargainingI reach this conclusion based on the following The Em-ployer has the absolute right, as Respondents concede intheir brief, to discipline employees who engage in strikemisconduct 16 And, as Respondents further concede intheir brief, the matter of discipline for strike misconduct isa permissive subject of bargaining and not a mandatorysubject 17 This means, of course, that the Employer had noobligation to bargain with Respondents in respect to itsright to exercise such discipline 18Inasmuch as the subject is a permissive one and does notgive rise to a bargaining obligation, it seems to me, consis-tently, that the Employer thus had no obligation to furnishinformation in respect to that subject-viz it was not re-quired to identify the strikers subject to discipline, the rea-sons for their selection, the nature of expected disciplinenor the time when such details would be provided 19This is not, however, to say that theactof disciplineitself,ifandwhenit is ever exercised will notthenbecome amandatory subject Rather it seems clear that such an actcould become a mandatory subject at the time it takesplace or when the machinery to effect it has begun opera-tionAt such time the subject could become mandatory,for example, if it were shown that the real reason any givenstriker was being disciplined was a discriminatory one andthat such employee was not truly being disciplined forclaimed strike misconduct 20But no such question had arisen at the time of the Au-gust 5 meeting between the Employer and RespondentsNo employee had been disciplined nor had those to beselected been sorted out 21 Consequently the demands ofRespondents in this regard at that juncture were prematureand the Employer was under no obligation to respond atthat time The possibility of its later obligation to bargain16N L R B v Fansteel Metallurgical Corporation306U S 240 253(1939)17National Carbon Division, Union Carbide and Carbon Corporation andNational Carbon Company, Inc,100 NLRB 689, 695 (1952),Local No 611International Chemical Workers Union AFL-CIO (Purex Corporation Limit-ed),123 NLRB 1507 (1959),Midwestern Instruments Inc133 NLRB 11321141 (1961)isN L R B v Wooster Division of Borg Warner Corporation356 U S 342349 (1958)19Whereas, of course, had the subject been a mandatory one, the provi-sion of such information would be part and parcel of an employers duty tobargain See, e g,N L R B v Truitt Mfg Co,351 U S 149 (1956)2National Carbon Division supraat 695,Kohler Co128 NLRB 10621108 In 20 (1960)21Respondent makes much of the fact that most of those selected fordiscipline were involved in the truck incident of July 15 of which the Emplayer was well aware and in fact had a videotape But most are not all andthe Employer was asked to identify allafter disciplinary action would have commenced was, how-ever, clearly acknowledged by it at the meeting of August 5when it agreed to submit all disciplinary determinations tothe grievance machinery under its previous contract withRespondents At the time of any such submission the Em-ployer would, of course, also be required to provide suffi-cient information to Respondents to enable them to prose-cuteany such grievance intelligently 22But thatrequirement had not arisen at the time in question here,hence is not before me 23Insistence to impasse on a permissive subject of bargain-ing and strike (or, as here, prolongation of a preexistingstrike) by a labor organization or organizations constitutesan unlawful refusal to bargain in violation of Section8(b)(3) of the Act 24Here I conclude that, as alleged in the complaint, Re-spondents have insisted to impasse on this bargaining sub-ject, continued to strike and picket in support of their de-mands in respect to this subject, and have thereby violatedSection 8(b)(3) of the Act The specific allegations of thecomplaint deal with the methods adopted by Respondentsto carry out their unlawful insistence in respect to this non-mandatory subjectMore precisely, as I have found (par 12,B of the com-plaint) Sledz advised the Employer representatives on Au-gust 5-after they had declined to grant the requested am-nesty-that he would take the tentative contract to aratification meeting of bargaining unit employees but thathe would not recommend it for ratification because of theEmployer's refusal to grant amnesty The obvious implica-tion of this statement when made was that, if the Employerwould grant the requested amnesty, Sledz would recom-mend that the employees ratify the tentative agreementSledz did not obtain the sought after amnesty Althoughthe later emphasis of his efforts at the meeting of August 5was directed at obtaining the details of the discipline foralleged strike misconduct, he never withdrew his statementthat he would not recommend the contract because of theEmployer's refusal to grant the requested amnesty Fur-ther,Respondents' bargaining committee did not on Au-gust 8 recommend to the employees that they ratify thecontract-the committee rather recommended against itAnd, as Price told the local newspaper, the contract wasrejected because the Employer "insisted it was going totake disciplinary action against certain unnamed workersfor unknown reasons " It follows that Respondents fromAugust 5 to at least September 4 conditioned their recom-mendation for ratification of the contract, at least in part,upon the Employer's abandonment of its decision to disci-22 E gHawkins Construction Company210 NLRB 965, 966 (1974)23 In reaching my conclusion that the Employer was not bound to furnishthe instant information hereinat the time it was requested on August 51donot deem myself bound by Administrative Law Judge Bisgyer s dictumopinion to the contrary which appears inFood Service Company202 NLRB790, 805 (1973) No precedent was cited by Judge Bisgyer in support of hisview which exceeds the bounds, in my judgment, ofNational Carbon DivisionandKohlerwhich I have discussed,supra24Portland Stereotypers and ElectotypersUnion No 48 and InternationalStereotypersand ElectrotypersUnion of North America, AFL CIO137NLRB 782 787 (1962)Detroit Resilient Floor Decorators Local Union No2265of the United Brotherhood of Carpenters and Joiners of America, AFL-CIO136 NLRB 769 (1962), enfd 317 2d 269 (C A 6, 1963), seeN L R B vWooster Division of Borg Warner Corporation supra UNITED STEELWORKERS OF AMERICA, LOCAL #7807pline employees for strike misconduct 25 (the other partbeing that the employees to be disciplined were unnamedand the reasons for their discipline was unknown to Re-spondents)Further (par 12,A of the complaint), as I have found,and as Sledz essentially admitted, Sledz told the Employerat the meeting of August 5 that he could not recommendthe contract for ratification unless the Employer at leastcapitulated on Sledz' demand to provide him the names ofthe employees to be disciplined He also sought to learn thereasons for and extent of the discipline and the dates whenthis information would be forthcoming Respondents con-tinued to refuse their recommendation until the Employerprovided the information sought on September 4 Hence itis clear, as the complaint alleges, that Respondents on Au-gust 5 and thereafter until at least September 4 refused torecommend the tentative contract for ratification until theyreceived information from the Employer regarding theidentities of the employees who were to be disciplined foralleged strike misconduct as well as the nature of and rea-sons for such disciplineAlso, as I have found (par 12,C of the complaint), theRespondents' bargaining committee proposed and recom-mended a motion at the meeting of unit employees on Au-gust 8 that voting on the contract be deferred until theEmployer ceased its "unfair labor practices regarding[threatened, discharges and disapliniers [sic] of workers "And Respondents represented to the employees at thismeeting that certain actions of the Employer in respect tothe matter of discipline of employees for alleged strike mis-conduct were unfair labor practices These improper ac-tions, according to what Sledz and Lackey told the employ-ees,were the refusals to provide the names of theemployees, the reasons for the discipline and extent of it,and the time when the information would be forthcomingIn the face of Respondents' recommendation and the rep-resentation that the conduct of the Employer was an unfairlabor practice, the employees, not unpredictably, voted todefer the ratification vote This also meant that until theEmployer changed its position the contract stood rejectedInasmuch as Respondents led the employees to this vote,Respondents are responsible for it Hence, Respondentsare correctly charged with having deferred a vote on ratifi-cation and rejecting the contract until the Employer aban-doned its decision to discipline or terminate employees foralleged strike misconductWhile the testimony of Sledz suggests that the emphasisof Respondents' position at the employee meeting of Au-gust 8 was placed upon the Employer's failure to identifythe alleged miscreants and to give the reasons for and ex-tent of the proposed discipline rather than on the decisionto disciplineper se,Respondents, as I have found, did notwithdraw their initial demand (at the meeting of August 5with the Employer) for a "no recriminations agreement"nor their condition that no recommendation for ratifica-25 In making this finding, I am not unmindful that Sledz denied that hestated any such condition at the meeting of August 5My finding as to theinstant condition is based not on what he said explicitly but the implicationsof his remark that he would not recommend ratification because the Em-ployer refused to grant amnesty83tion would be made until Respondents obtained such anagreement Hence I conclude, at least as of August 8, thatRespondents' intentions in regard to obtaining full amnes-ty had not changed-only the means that they used to ob-tain their way That is, they garnered employee support forrejecting the contract by means of their claim that theEmployer's refusal to provide names, reasons, etc , was anunfair labor practiceMoreover, the fundamental questionwhether the Employer would discipline is, at least to a de-gree, intertwined with the sought after details as to names,reasons, etc , with respect to the employees intended to bedisciplinedCertainly Price thought so when he told thelocal newspaper that the employees' rejection of the con-tractwas because the Employer "insisted it was going totake disciplinary action against certain unnamed workersfor unnamed reasons "Finally, as I have found, the Respondents and the Em-ployer had reached a tentative final agreement on all itemsexcept the matter of employee discipline and issues relatedthereto Inasmuch as the Respondents were not entitled toinsist to impasse on this nonmandatory subject-that is,permit nonagreement on it to stand in the way of a tenta-tivecollective-bargaining contract coveringmandatoryitems-Respondents' insistence thereon at the negotiationmeeting of August 5 and their actions in support of thatinsistence (their refusals to recommend the tentative agree-ment for ratification, their condition that no recommenda-tionwould be made unless the Employer recanted, andlastly their recommendation to defer ratification at the em-ployee meeting of August 7) necessarily blocked the ratifi-cation of the tentative agreement and prolonged the strikeand picketing which began on June 3 and which were insupport of Respondents' bargaining demands By thus pro-longing the strike Respondents' actions as alleged in sub-paragraphs 12,A, B, and C of the complaint had the effectof enforcing Respondents' unlawful demands in respect tothe matter of employee discipline for alleged strike miscon-duct and exerted pressure upon the Employer to acquiescein those demandsIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondents set forth above, occurringin connection with the operations of the Employer de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerceV THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, it will be recommended that Re-spondents be ordered to cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act The affirmative action will include arequirement for the posting of appropriate notices by Re-spondents The loci of posting by Respondent Internation-al will be International offices in the same local geographi- 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDcal area asthe Employer's plant here involved, where saidoffices (e g, subdistrict) have jurisdiction over Local#7807 and provided representatives for the 1975 collectivenegotiations with this Employer 26CONCLUSIONS OF LAW1The Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act2Each of Respondents is a labor organization withinthe meaning of Section 2(5) of the Act3The following unit of the Employer's employees isappropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the ActAll production and maintenance employees in theplant of the Employer at Tiffin, Ohio, but excludingoffice and plant clerical employees, inspectors andtimekeepers, guards, technical employees, professionalemployees and supervisors, as defined in the NationalLabor Relations Act of 1947 as amended4At all times material herein the Respondents, jointly,have been and are now the exclusive bargaining represen-tatives within the meaning of Section 9(a) of the Act of allthe employees in the above-described unit for the purposesof collective bargaining with respect to rates of pay, wages,hours, and other terms and conditions of employment5By engaging in the following conduct, as found here-in,Respondents have violated Section 8(b)(3) of the Act(a)From on or about August 5, 1975, to at least Septem-ber 8, 1975, refusing to recommend for ratification by itsmembership in the above-described unit an agreed-uponcollective-bargaining contract until Respondents receivedfrom the Employer information regarding the identities ofemployees to be disciplined by the Employer for allegedstrikemisconduct, as well as the nature of and reasons forsuch discipline(b) Since on or about August 5, 1975, to at least Septem-ber 8, 1975, unlawfully conditioning their recommendationfor ratification of said collective-bargaining contract uponthe Employer's abandonment of its decision to terminateand/or discipline certain employees for allegedly engagingin strike misconduct(c) Since on or about August 8, 1975, to September 8,1975, deferring a ratification vote of its membership on theaforementioned collective-bargaining contract and reject-ing such contract until the Employer abandoned its deci-zs I reject the Charging Party srequestsin its brief that I recommendadditionalremediesIts request that I recommend that employees be compensated for wages lost during the last month of the strike (the period occur-ringafterthe unfairlabor practices) with a waiver of union dues for 6months is, in myjudgment, manifestly inequitable The employees by vot-ing toreject thecontractfor unlawfulreasonsthereby determined of theirown volition to continue the strike during the period for which wages arenow asked by the Employer As to the Employer's requestfor attorneysfees, I rejectit for the same reasons cited by the Board in Heck'sInc191NLRB 886 889 (1971) Finally, as to the Charging Party s request that theRespondentsbe requiredat their expenseto mail a copy of the Board noticeto eachemployee in the unit, I do not find in thiscaseanywhere near thesamedegreeofmassiveand pervasive unfair labor practices which con-strained the Boardto grant such a remedy inJ P Stevens & Co157 NLRB869 (1966), enfd 380 F 2d 292 (C A 2, 1967), cert denied 389 U S 1005(1967), the case on which the Charging Party reliesSion to terminate and/or discipline certain employees forallegedly engaging in strike misconduct(d)From August 5, 1975, to at least September 8, 1975,prolonging a strike and picketing at the Employer's facih-ties involved herein by employees of the Employer repre-sented by Respondents wholly or in part for the purposesof enforcing Respondents' unlawful demands described insubparagraphs a, b, and c,supra,and to exert pressureupon the Employer to accede to such unlawful demands6The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActUpon the foregoing findings of fact and conclusions oflaw, upon the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommendedORDER 27Respondents United Steelworkers of America and theirLocal #7807, their officers, agents, and representatives,shall1Cease and desist from(a)Refusing to bargain in good faith, upon request, withITT Abrasive Products Company, Division of Internation-alTelephone & Telegraph Co, concerningthewages,hours, and other terms and conditions of employment ofthe employees in the following appropriate unitAll production and maintenance employees of theabove-named company at its plant in Tiffin, Ohio, butexcluding office and plant clerical employees,inspec-tors and timekeepers, guards, technical employees,professional employees and supervisorsas defined inthe National Labor Relations Act of 1947, as amend-ed(b)Refusing to recommend an agreed-upon contract forratification by the employees in the above-described unit,untilRespondents receive from the above-named Compa-ny information regarding identities of employees to be dis-ciplined for alleged strike misconduct and the nature ofand reasons for such discipline(c)Conditioning a recommendation for ratification bytheirmembership in the above-described unit upon theabandonment by the above-named Employer of any deci-sion to terminate or discipline employees for allegedly en-gaging in strike misconduct(d)Deferring or obtaining a deferralof a ratificationvote of their membership in the above-describedunit on anagreed-upon contract until such time as the above-namedEmployer abandoned any decision to terminate and/ordiscipline employees for allegedlyengagingin strike mis-conduct(e)Prolonging a strike or picketing at the business prem-ises of the above-named Employer by employees repre-27In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulationsof the National Labor RelationsBoard the findingsconclusionsand recommended Order hereinshallas provided in Sec102 48 of the Rules andRegulationsbe adopted by the Board and becomeits findings conclusionsand Order and all objectionsthereto shall bedeemed waived for all purposes UNITED STEELWORKERS OF AMERICA, LOCAL #7807sented by Respondents in the above-described unit wheresaid prolongation is wholly, or in part, for the purposes ofenforcing unlawful demands such as those proscribed insubparagraphs 1,b, c, andd, supra,of this Order2Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act(a)Upon request, bargain collectively in good faith withthe above-named Employer in respect to the wages, hours,terms, and conditions of employment of the employees inthe above-descnbed collective-bargaining unit without re-fusing to recommend an agreed-upon contract for ratifica-tion by their membership, conditioning such recommenda-tion or deferring a ratification vote where said refusal torecommend, condition, or defer is for the purpose in wholeor in part of exerting pressure on the above-named Em-ployer to abandon any decision to discipline employees forallegedly engaging in strike misconduct or to provide Re-spondents with the names of such employees and the na-ture of, and reason for, discipline proposed to be visitedupon them(b) Post at Respondents' business offices and meetingplaces copies of the attached notice marked "Appendix "28Copies of such notice on forms to be provided by the Re-gional Director for Region 8, after being duly signed byRespondents' representatives, shall be posted by Respon-dents immediately upon receipt thereof and maintained bythem for a period of at least 60 consecutive days thereafterincluding all places where notices to their members arecustomarily posted which in the case of Respondent Inter-national will be those places described in the "Remedy"section of the Administrative Law Judge's Decision hereinReasonable steps shall be taken by Respondents to insurethat such notices are not altered, defaced, or covered byany other material(c)Forward to the above-named Employer for postingat its premises, the Employer willing, copies of such noticesduly signed by Respondents' representatives(d)Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order what stepsthe Respondent has taken to comply herewith25 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals the words in the notice reading "Posted by Orderof the National Labor Relations Board' shall read `Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the chance to giveevidence it has been decided that we, United Steelworkers85of America and our Local #7807, have violated the Na-tional Labor Relations Act and we have been ordered topost this noticeWE WILL NOT refuse, upon request, to bargain ingood faith with ITT Abrasive Products Company, Di-vision of International Telephone & Telegraph Co,concerning the wages, hours, and other terms and con-ditions of employment of the employees in the follow-ing appropriate unitAll production and maintenance employees in theplant of the above-named Employer at Tiffin, Ohio,but excluding office and plant clerical employees,inspectors and timekeepers, guards, technical em-ployees, professional employees and supervisors, asdefined in the National Labor Relations Act of1947, as amendedWE WILL NOT refuse to recommend for ratificationby our membership in the above-described unit anagreed-upon collective-bargaining contract until wereceive information from the Employer regarding theidentities of employees to be disciplined by the above-named Employer for alleged strike misconduct, as wellas the nature and reasons for such disciplineWE WILL NOT condition our recommendation for rat-ification of an agreed-upon contract upon the aban-donment by the above-named Employer of its deci-sion to discipline or terminate employees for allegedlyengaging in strike or picket line misconductWE WILL NOT defer, or recommend deferral of, a rati-fication vote on an agreed-upon contract nor will wereject such contract until such time as the above-named Employer abandons his decision to terminateor discipline employees for alleged strike misconductWE WILL NOT prolong a strike and picketing at theabove-named Employer's premises in Tiffin, Ohio, toenforce our demands that the Employer abandon anydecision to discipline employees for allegedly engagingin strike misconduct or to provide us the names ofemployees so involved along with the nature and rea-sons for the discipline to be imposed, nor to exert pres-sure upon the employer to acquiesce in such demandsWE WILL, upon request, bargain in good faith withthe Employer in respect to the wages, hours, terms,and conditions of employment of employees in theabove-described unit without refusing to recommendan agreed-upon contract for ratification or condition-ing such recommendation upon the Employer's aban-donment of any decision to terminate or otherwise dis-cipline employees for allegedly engaging in strikemisconduct or upon the Employer's acquiescence inour demand that the Employer furnish us the identitesof employees to be disciplined for alleged strike mis-conduct along with the nature and reasons for suchdisciplineUNITED STEELWORKERS OF AMERICALOCAL # 7807, UNITED STEELWORKERS OF AMERICA